Title: From John Adams to Boston Patriot, 18 July 1810
From: Adams, John
To: Boston Patriot





Quincy, July 18, 1810.


Amsterdam, January 16, 1782, wrote to congress—“The following verbal insinuation made by the baron de Nolken, Enjoy of Sweeden at London, to my lord Stormont, the 31st of August, 1781, is of importance to shew the intentions of the maritime confederacy.
“The king has no occasion at this time to declare the principles which have determined his conduct from the time when he ascended the throne of his ancestors. He has been guided by the love of peace, and he would have wished to see all the powers of Europe enjoy the same happiness, equally constant and durable. These wishes, dictated by the sentiments of humanity, which are natural to him, have not been satisfied. The flames of war, enkindled in another hemisphere, have communicated themselves to Europe; but the king still flattered himself that this conflagration would not pass the bounds to which it was confined, and above all, that a nation merely commercial, which had announced a neutrality, as an invariable foundation of her conduct, would not be involved in it. Nevertheless, the contrary has happened almost at the very moment when this power had contracted the most innocent engagements with the king and his two allies in the north. If a neutrality the most exact which was ever observed, has not been able to warrant the king from feeling at first the inconveniences of the war, by the considerable losses which were sustained by his trading subjects; by a stronger reason he was able to foresee the vexatious consequences, when these disorders should become more extensive; when an open war between Great Britain and the Republic of Holland should multiply them; finally, when the commerce of neuters was about to suffer new shackles, by the hostilities which were to be committed between these two powers. Accordingly the king did not fail soon to perceive it, and sincerely to wish that the measures taken by the empress of Russia, for extinguishing in its beginning the flame of this new war, had been followed with a perfect success; but as this salutary work has not been carried to perfection, the king has resolved to join himself to his allies the empress of Russia and the king of Denmark to endeavor to dispose his Britannic majesty to adopt those pacific sentiments, which their high mightinesses the states general have already manifested by their consent to open a negociation of peace.
“If such were the dispositions of this monarch, as it ought not to be doubted, it seems that a suspension of hostilities should be a preliminary by so much the more essential to their accomplishment, as military operations, necessarily influencing a negotiation of this nature, would not serve but to embarrass and to prolong it, while the allied courts would not wish for any thing so much as to be able to accelerate it, by all the means which might serve for the satisfaction and advantage of the two belligerent parties. In the sincerity and the rectitude of the intentions, which animate his majesty, as well as his allies, he cannot conceal the apprehension he is in, with regard to the continuation of the war, from whence may arise vexatious incidents, capable of exciting all sorts of wrangles, and most disagreeable disputes. This motive, and still more that of preventing a still greater effusion of blood, are proper to operate upon the heart of the king of Great Britain; and in the entire confidence which his majesty places in it, he would feel a real satisfaction, if, by his good offices, and by his mediation, join to that of his allies, he could succeed in terminating the differences, which have arisen between his Britannic majesty, and the states general of the United Provinces.”
They write from Stockholm, that the court of London has thought proper to make representations to that of Sweden concerning the rencounter which a convoy of merchant ships under the escort of the Swedish frigate, the Jaramas, had with the English squadron of commodore Stewart, who would have visited these merchant ships. The court of London pretends that he was authorised to make such a visit, even in virtue of the articles of the convention of the armed neutrality concluded between the three powers of the north; but that the court of Stockholm, far from blaming the refusal of the captain of the Jaramas to permit the visit, had highly approved his conduct; and answered that this officer had acted conformably to his duty; for that the regulation in one of the articles of the convention of the armed neutrality, in regard to the visits of merchant ships, respected only the vessels which navigated without convoy, but not at all those which should be found under convoy and consequently under the protection of a sovereign flag, (Pavillion) the warranty of the nature of their cargo, and of the property.”
Petersburg, 14th December, 1781—The minister of Sweden, having communicated, by express order of the king his master, to our court, the complaints which that of London had made concerning the rencounter of the Swedish frigate, the Jaramas with the squadron of commodore Keith Stewart, as well as the answer which he had given to those complaints, the vice chancellor the comte D’Osterman declared the day before yesterday to this minister that Her imperial majesty highly approved the answer of the court of Stockholm, and found it in all points conformable to the principle, which she herself would follow in a parallel case. In consequence, if, contrary to all appearance, the court of London should not be satisfied with it, and should pretend to be able to visit neutral merchant ships, which should be found under the protection of the king, or under that of the sovereign flag of one of the allies, her imperial majesty would be always ready to concur and co-operate with his Swedish majesty and the other allies, to oppose themselves to it, as well as to maintain the independence and respect due to their respective flags. At the same time orders have been sent to all the ministers of the empress at the belligerent powers, that in case there should arise just complaints or difficulties, with relation to the detention, the capture, the carrying off, or the ill-treatment, which merchant ships navigating under the flag of this empire, or under that of one of the allies of the convention of neutrality, shall have suffered from ships of war or armed vessels of one or another of the belligerent powers, to make at first, in such case every one in his place, the necessary representations and requisitions, for reclaiming the said vessels, the reparation of losses, &c.: to concur and concert to this effect, with the other ministers of the contracting courts, without asking or waiting for further orders. The allied courts will be requested, moreover, to give like orders to their respective ministers, residing near the belligerent powers. A courier, dispatched this day to the Hague and to London, carries these orders to the ministers of the empress, as well as the acts of accession of the emperor to the principles of the convention of neutrality. The day before yesterday, the usual day of the conferences with the vice chancellor, he communicated the same acts to the foreign ministers.”
Amsterdam, January 18, 1782, wrote to Mr. J. Bernhard, Leyden, to be left with Mr. F. J. Landman, merchant, Amsterdam. “I have received the letter which you did me the honor to write me yesterday from Leyden; and it would give me pleasure if it were in my power to give you a satisfactory answer. But it is not. I am so far from having any authority from congress to encourage officers to go to America from Europe, with a view of obtaining service in the American army, that my orders are quite the contrary.
This war has continued in America seven years, and the army has been new formed so often, upon the expiration of the term for which it was engaged, that there are at this day a vast number of officers, natives of America, who cannot obtain service. This will shew you in a clear light, the impracticability of my recommending any officer to congress or to General Washington for service. All that I can do in such cases is, when any officer is determined to go to America at his own expence and risque, in order to seek service, to give him a letter of introduction to a friend, who might shew him a personal vivility.
Amsterdam, January 25, 1782, wrote to Dr. Franklin—“Your letter of the 11th with the copy of that from M. Le Comte De Vergennes of 31st of December, I had the honor to receive by the last post. By your leaving it to me to judge how far it is proper for me to accept further draughts on Mr Laurens, with any expectation of your enabling me to pay them, I am somewhat embarrassed. If I accept any bill at all, it must be in full confidence of your paying it; for there is not a possibility of my getting any money here.
I lately applied to one of the first houses, an old Dutch house, which has traded to America an hundred years, and whose credit is as clear and solid as any one in the republic. I asked him, frankly, if he would undertake a loan for me? His answer was, sir, I thank you for the honor you do me. I know the honor and the profit that would accrue to any house, for such a trust. I have particular reasons of my own of several sorts to be willing to undertake it; and I will tell you frankly I will make the necessary enquiries and give you an answer in two days; and if I find it possible to succeed, I will undertake it. But there are four persons, who have the whole affair of loans through the republic under their thumbs. These persons are united; if you gain one you gain all, and the business is easy; but without them there is not one house in this republic that can succeed in any loan.
After the two days, he called upon me, to give me an account of his proceedings. He said he first waited upon one of the regency and asked him if it was proper for him to put in a petition (requéte) and ask leave to open such a loan? He was answered, he had better say nothing to the regency about it; for they would either give him no answer at all, which was most probable, or say it was improper for them to interfere; either of which answers would do more hurt than good. It was an affair of credit, which he might undertake without asking leave; for the regency never interfered to prevent merchants from getting money. With this answer he went to one of the undertakers, whose answer was, that at least until there was a treaty, it would be impossible to get the money; as soon as that event should happen he was ready to undertake it.
I have been uniformly told, that these four or five persons had such a despotic influence over loans; I have heretofore sounded them in various ways, and the result is, that I firmly believe they receive ample salaries, upon the express condition that they resist an American loan. There is a Phalanx, formed by British ministry, Dutch Court, proprietors of English stocks and great mercantile houses in the interest of the British ministry (at the head of whom was the house of Hope) that support these undertakers and are supported by them.
We may therefore reckon boldly, that we shall get nothing here, unless in the form of the late five millions, lent to the king of France and warranted by the republic, until there is a treaty.
I believe however I shall venture to accept the bills, of which I have given you notice, in hopes of your succeeding better than your fears.
Yesterday was brought me one more bill drawn on Mr. Laurens, on the 6th July, 1780, for 550 guilders, No. 145. I have asked time to write to your excellency about this too, and shall wait your answer before I accept it.
To all whom it may concern—Mr. John Adams, to whom the printed paper herewith enclosed is directed, certifies that he has the honor to be a Minister Plenipotentiary of the United States of America to their High Mightinesses of the States General of the United Provinces of the Low Countries, and as a Public Minister of a sovereign state entitled to an exemption from the payment of such Duties.
Certified at Amsterdam the 31st of Jan. 1782, by John Adams, minister plenipotentiary.
Amsterdam, February 1, 1782, wrote to Mr. Herman Van Bracht, at Dort—“I have this day received the letter you did me the honor to write me, on the 26th of January.
I wish it were in my power to send you the inclosed volume as a present; but as I am not possessed of any other copy, and as it is necessary for me to have it by me, I can only lend it you for the time you desire.
Be pleased, sir, to accept my thanks for your care in translating the American constitutions into the Dutch language, and for your good dispositions towards the Americans, which I hope in time may become universal.
Amsterdam, Feb. 4, 1782, wrote to Dr. Franklin—“Yesterday was presented to me another bill of exchange for eleven hundred guilders, drawn on Mr. Laurens, 25th Feb. 1780. I have as usual asked time to write to your excellency, to know if you can be responsible for the payment. If not, they must be protested, for there is no money to be had here.
Indeed, if there was a probability of obtaining any small sum here, it is a question whether it would not be impolitic to start the subject at this critical moment, when the republic is seriously thinking of an alliance with France and America. There are great appearances of anxiety for the return of the Duke De la Vauguion, and great expectations are formed from his presence.
I think it certain that the states will not make a separate peace, nor accept the mediation of Russia, but upon conditions which France shall acquiesce in. Upon such conditions, I presume England will not make a separate peace, nor even accept the mediation. So that I am well persuaded, there will be no peace nor mediation. These points once settled, there is great reason to believe, they will make a treaty with France and America.—Indeed, an apprehension prevails, that France is not fond of an alliance; and this apprehension damps the ardor of such a measure.
If the proposition suggested in my instructions should be now made, I think it would succeed; but I may be mistaken, and it is now under the consideration of abler judges, whose determination I shall wait very respectfully.
This moment six other bills drawn on Mr. Laurens 6th July, 1780, were brought to me—No’s 83. 86. 92. 132. 136. 137; all 550 guilders each. Without your excellency’s consent to discharge them, they must be protested.
Amsterdam, Feb. 14, 1782, wrote the to hon. Robert R. Livingston, secretary for foreign affairs to the United States of America—“Yesterday the duplicate of your letter of the 23d. of October was brought to me; the original not yet arrived.
It is with great pleasure I learn, that a minister is appointed for foreign affairs, who is so capable of introducing into that apartment an order, a constancy and an activity, which could never be expected from a committee of congress, so often changing and so much engaged in other great affairs; however excellent their qualifications or dispositions. Indeed, sir, it is of infinite importance to me to know the sentiments of congress; yet I have never known them in any detail, or with any regularity, since I have been in Europe. I fear congress have heard as little from me, since I have been in Holland. My dispatches, by the way of St. Eustatia, and by several private vessels, and by the South Carolina, have been vastly unfortunate.
My situation, sir, has been very delicate, but as my whole life from my infancy has been passed through an uninterrupted series of delicate situations, when I find myself suddenly translated into a new one, the view of it neither confounds nor dismays me. I am very sensible, however, that such an habit of mind borders very nearly upon presumption, and deserves very serious reflections.
My health is still precarious; my person has been thought by some to have been in danger; but at present I apprehend nothing to myself or the public. This nation will have peace with England, if they can obtain it upon honorable terms, but upon no other. They cannot obtain it upon any other, without giving offence to France. And England will not make peace upon such conditions. I shall therefore probably remain here, in a very insipid and insignificant state a long time, without any affront or answer.
In the parties which divide the nation, I have never taken any share. I have treated all men whom I saw of all parties alike; and have been used quite as well by the court party as their antagonists. Both parties have been in bodily fear of popular commotions; and the politics of both appear to me to be too much influenced by alternate fears, and I must add, hopes of seditious violence. Both parties agree in their determination to obtain peace with England, if they can. But Great Britain will not cease to be the tyrant of the ocean, until she ceases to be the tyrant of America. She will give up her claims of empire over both together.
The Dutch have an undoubted right to judge for themselves, whether it is for their interest to connect themselves with us or not. At present I have no reason to be dissatisfied. I have in pursuance of the advice of the Comte de Vergennes and the Duke De La Vauguyon, added to that of several members of the states, demanded an answer. I was received politely by all parties; though you will hear great complaints from others that I am not received well. They have their views in this. They know that this is a good string for them to touch. I stand now in an honorable light, openly and candidly demanding an answer, in my public character. But it is the republic that stands in a less respectable situation; not one member of the sovereignty having yet ventured to give an answer in the negative. The dignity of the United States is therefore perfectly safe, and if that of this republic is questionable, this is their own fault, not ours.
Your advice to be well with the government, and to take no measures which may bring upon me a public affront, is perfectly just. All appearance of intrigue and all the refinements of politics have been as distant from my conduct, as you know them to be from my natural and habitual character.
Your advice to spend much of my time at the Hague, I shall in future pursue; though I have had very good and sufficient reasons for a different conduct hitherto.—As to connections with the ministers of other powers it is a matter of great delicacy. There is no power that is not interested directly or indirectly in our affairs, at present. Every minister has at his own court one or more competitors, who keep correspondets and spies to be informed of every step he takes. And open visits to or from any American minister are too dangerous for them to venture on. It must be managed with so much art, and be contrived in third places, and with so much unmeaning intrigue, that it should not be too much indulged—And after all, nothing can come of it. There is not a minister of them all, that is entrusted with any thing, but from time to time to execute positive instructions from his court.
A loan of money has given me vast anxiety. I have tried every experiment and failed in all; and am fully of opinion that we never shall obtain a credit here, until we have a treaty. When this will be, I know not. If France has not other objects in view of more importance, in my opinion she may accomplish it in a short time. Whether she has or not time must discover.
Mr. Barclay is here, doing his utmost to dispatch the public effects here; but these will turn out the dearest goods that congress ever purchased; even if they arrive safe.
It has been insinuated, I perceive, that I was privy to the purchase of a parcel of English manufactures among these goods. This is a great mistake.—It was carefully concealed from me, who certainly should not have countenanced it, if I had known it. Mr Barclay will exchange them all for the manufactures of Germany or Holland, or sell them here. The ordinance of congress against British manufactures is universally approved as far as I know, as an hostility against their enemies of more importance than the exertions of an army of twenty thousand men.


John Adams.




